Title: To Thomas Jefferson from Henry Dearborn, 17 February 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir,
                  War Department February 17th. 1804
               
               I have the honor to submit the following statement, for the purpose of shewing the necessity of an Act of Congress authorising the appointment of Six Surgeons Mates, in addition to the number authorised by the Law of the 16th. of March 1802, fixing the Military Peace Establishment—
               The Posts recently established, in addition to the twenty five contemplated at the late organization of the Army, & for which Surgeons Mates will be required, are Plaquemines, Atacapas, Opelousas, Natchitoches, Arkansas, New Madrid, St. Louis & Chikago.—I take the liberty, Sir, of suggesting also, the propriety of such alteration on amendment being made in the Law fixing the Military Peace Establishment, as will authorise the President of the United States to cause Malt liquor, to be issued to the Troops of the U.S. instead of Ardent Spirits, at such Posts & for such part of the year as shall be deemed useful—There can be no doubt but ardent Spirits will be found very injurious to the health of the Troops at many of the Southern Posts & especially at New Orleans & its vicinity—An equivalent in good Malt liquor or light Wine would contribute greatly to the health of the Troops; but long & obstinate habits will probably render legal authority necessary, for effecting the proposed substitution—
               With respectful consideration I am Sir, your Obedt. Servt
               
                  H. Dearborn 
               
            